DETAILED ACTION
This action is a second Non-Final.  An updated search revealed new art having packaging for a dental device with a portion for a handle, as applied below.
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lamouroux (FR 2848811 A1).
Regarding claim 1, Lamouroux discloses a case for a dental treatment device, see figs. 1-3, comprising: 
a bottom panel at 3 having an inner surface and an outer surface, wherein the inner surface of the bottom panel defines a first concave portion that corresponds to a shape of a bottom of the dental treatment device, fig. 1 and 2, wherein the first concave portion forms a corresponding first convex portion of the outer surface of the bottom panel, wherein a remainder of the bottom panel is substantially planar (the panels are planar on the flange portions and along a bottom surface, see annotated Fig. 3; 

    PNG
    media_image1.png
    463
    1108
    media_image1.png
    Greyscale

a top panel at 2 having an inner surface and an outer surface, wherein the inner surface of the top panel defines a second concave portion that corresponds to a shape of a top of the dental treatment device, wherein the second concave portion forms a corresponding second convex portion of the outer surface of the top panel; and 
a hinge at 4 that directly joins the bottom panel and the top panel to one another and allows the bottom panel and the top panel to pivot between an open position and a closed position; 
wherein the first concave portion and the second concave portion define an internal volume for storing the dental treatment device when the bottom panel and the top panel are in the closed position, wherein
 a wall defining the first convex portion includes a crescent-shaped tray accommodating portion and a handle accommodating portion at 17.  The crescent-shaped portion is formed between the wall of central boss 18 and outermost side walls of the bottom shell, see annotated Fig. 7.

    PNG
    media_image2.png
    701
    858
    media_image2.png
    Greyscale

Regarding claim 2, Lamouroux further discloses that the bottom panel comprises a first tab, at 8, wherein the top panel comprises a second tab, wherein an upper .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lamouroux.
Regarding claim 3, the first tab of Lamouroux, extends downward from the bottom panel, not upwardly as claimed and that the second tab extends upwardly, not downwardly, as claimed. 
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to form the tabs such that they extend in the claimed direction or in the direction taught by Lamouroux, since applicant has not disclosed that the direction that the tabs extend solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the tabs extending in the claimed direction or in the direction taught by Lamouroux.

Allowable Subject Matter
Claims 11, 12, 16-20 appear to define over the available prior art and are allowed.
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The following is a statement of reasons for the indication of allowable subject matter:  there is no motivation to modify the latch of the prior art to have the latch structure of claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the attached PTO-892.  Because there is no specific orientation for the claimed crescent shape, the crescent shape can lie in any plane, with this in mind, the concave portion can have a crescent shape taken thought a plane that is perpendicular to the flat surfaces of the panels rather than in a plane parallel to the flat panels as in the instant invention.  For example, in WO 2006/031162, the shape at 5’ and 5” in Fig. 2 can be interpreted as a crescent shape and the portion at 14 can be used for a handle accommodating portion and appears to anticipate at least claim 1.
    PNG
    media_image3.png
    718
    1043
    media_image3.png
    Greyscale


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOLLIE IMPINK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3799